Citation Nr: 1616827	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  95-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine traumatic arthritis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in St. Petersburg, Florida, certified the appeal to the Board.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran testified at a June 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The Board remanded this matter for additional development in September 1997, October 2003, October 2006, March 2010, February 2011, January 2013, and January 2014.  That development has been completed, and the claim has since been returned to the Board for further appellate consideration.

In a January 1995 rating decision, the RO granted service connection for traumatic arthritis of the neck, and combined it with arthritis of the knees, ankles, and elbows, rating the combination as 20 percent disabling.  In an August 2002 rating decision, however, the RO separated these issues, and assigned an initial rating of 10 percent for the cervical spine, effective from April 1994.  The issue of entitlement to an initial rating in excess of 10 percent for a cervical spine disability remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for a cervical spine disability, and entitlement to TDIU.

The claims file contains some evidence that the Veteran has intervertebral disc syndrome (IVDS).  Imaging of the cervical spine has indicated degenerative disc disease and spinal canal stenosis.  See, e.g., December 2002 VA treatment records; January 2004 and April 2006 private medical records.  Treatment records also indicate that he has cervical spondylosis and radiculopathy affecting the neck and both arms.  See, e.g., October 2004, May 2011, and July 2011 private medical records.  Further, a January 2012 VA examination indicated the Veteran did have IVDS.  As a result, the cervical spine disability can be rated under the criteria for IVDS.

In this case, the Veteran is appealing a January 1995 rating decision.  Prior to September 23, 2002, IVDS was rated under former Diagnostic Code 5293.  Under that code, a 10 percent rating was warranted for mild IVDS; a 20 percent rating was warranted for moderate IVDS with recurring attacks; a 40 percent rating was warranted for severe IVDS with recurring attacks and intermittent relief; and a maximum rating of 60 percent was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Retroactive application of statutes and regulations, however, cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

A remand is needed to obtain a VA medical opinion in order to determine whether the Veteran's IVDS is a manifestation or progression of the Veteran's service-connected cervical spine disability.  Further, if it is such a manifestation or progression, the medical opinion must address when IVDS first manifested, and whether the Veteran has had radiculopathy of either upper extremity or other neurological abnormalities associated with IVDS.  

Any outstanding, relevant treatment records should also be obtained.  Specifically, during a March 2016 VA examination, the Veteran indicated he was currently receiving neck treatment at MacDill Air Force Base.  The RO should obtain those records, and obtain the Veteran's disability retirement paperwork.

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from the Sixth Medical Group at MacDill Air Force Base since October 2014.  All attempts to obtain the records should be documented in the electronic claims folder.

2. Obtain the Veteran's disability retirement paperwork from the Office of Personnel Management or any other appropriate agency.  All attempts to obtain the records should be documented in the electronic claims folder.

3. Obtain any outstanding VA treatment records.

4. After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion.  The clinician is asked to address the relationship between the service-connected traumatic arthritis of the cervical spine and IVDS.  The clinician must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The clinician should indicate in the opinion that all pertinent records were reviewed.

Following a review of the Veteran's electronic claims file, the clinician must opine as to whether it is at least as likely as not (50 percent or greater possibility) that the IVDS is a manifestation or progression of the Veteran's service-connected cervical spine traumatic arthritis disability.  

If it is such a manifestation or progression, the clinician must opine as to when the IVDS first manifested, and whether, at any point in time since 1994, the Veteran has had associated neurologic abnormality of either upper extremity or other neurological abnormalities associated with IVDS.  If so, the clinician should provide retrospective information concerning the manifestations and severity thereof.  The clinician's attention is directed to a private medical record from Northside dated in October 2004 which included a diagnosis of cervical spondylosis and radiculopathy; an October 2002 treatment record from Kaiser Permanente diagnosing cervical radiculopathy; a medical record included in the Social Security Administration records dated in January 2012 showing radiculopathy; and an October 2010 VA treatment record noting left upper extremity radiculopathy.

If IVDS is a progression or manifestation of the service-connected cervical spine traumatic arthritis, the examiner should also provide retrospective information dating back to 1994 regarding the severity thereof (e.g., was it mild; moderate with recurring attacks; severe with recurring attacks and intermittent relief; or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief).  The clinician is advised that these characterizations of IVDS are from former Diagnostic Code 5293 of the VA Schedule for Rating Disabilities.

All opinions expressed by the clinician must be accompanied by a complete rationale, with citation to relevant medical findings.  If it is determined that a VA medical examination is necessary in order to provide the requested information, then one should be scheduled.

5. After completing the actions detailed above, readjudicate the claims.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




